216 F.2d 749
The G. & P. AMUSEMENT COMPANY, Appellant,v.REGENT THEATER COMPANY, et al., Appellees.
No. 12068.
United States Court of Appeals Sixth Circuit.
November 16, 1954.

Samuel T. Gaines, Cleveland, Ohio (Bennett Yanowitz, Cleveland, Ohio, on the brief), for appellants.
Luther Day and Jerome N. Curtis, Cleveland, Ohio (Charles R. Berne, Jordan C. Band, Thomas M. Harman, George H. Rudolph, Cleveland, Ohio, on the brief), for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
The District Court dismissed the amended and supplemental complaint of appellant and entered judgment for appellees in this action for treble damages brought by appellant against the appellee motion picture distributors and exhibitors for alleged violation of sections 1, 2 and 7 of the Sherman Anti-Trust Act, 15 U.S.C.A. § 1 et seq., and sections 4 and 16 of the Clayton Act, 15 U.S.C.A. §§ 15 and 26.


2
We have thoughtfully considered the arguments advanced, the record in the case, the comprehensive and logically reasoned opinion of District Judge Freed, 107 F.Supp. 453, together with his eighty-seven findings of fact, which are supported by substantial evidence and certainly are not clearly erroneous, and his seven conclusions of law, sustained by highest authority. Upon the basis of his opinion, findings and conclusions, we are of opinion that the judgment of the District Court should be affirmed, and that no worthwhile contribution would be made by this court by attempting to re-write in our own words the excellent opinion of the District Judge, who gave most conscientious study to the problems presented and has stated accurate conclusions.


3
The judgment of the District Court is affirmed.